

116 S3521 IS: Coronavirus Economic Stimulus Act
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3521IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide assistance through tax rebates, certain Federal assistance programs, and business loans, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Economic Stimulus Act.2.Refund of 2018 income taxes(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by inserting after section 6427 the following new section:6428.Refund of 2018 income taxes(a)In generalEach eligible individual shall be treated as having made a payment against the tax imposed by chapter 1 for the first taxable year beginning in 2018 in an amount equal to the applicable amount.(b)Eligible individualFor purposes of this section—(1)In generalThe term eligible individual means any individual other than an individual described in subparagraph (B) whose adjusted gross income for the taxable year exceeds $100,000 ($200,000 in the case of a joint return).(2)Individual describedIndividuals described in this subparagraph is—(A)any nonresident alien individual,(B)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual's taxable year begins, and(C)an estate or trust.(3)Joint returnsIn the case of a joint return under section 6013, both spouses shall be treated as one individual.(c)Applicable amountFor purposes of this section—(1)In generalThe applicable amount is an amount equal to the sum of—(A)$1,000 ($2,000 in the case of a joint return), plus(B)$500 for each dependent of the individual for the taxable year.(2) Identification Number Requirement(A)In generalIn any case in which an individual does not provide a valid identification number for such individual (and in the case of a joint return, for the spouse of such individual), the applicable amount shall be zero.(B)DependentsIn any case in which the individual does not provide a valid identification number for a dependent of such individual, such dependent shall not be taken into account in determining the applicable amount under paragraph (1).(C)Valid identification numberFor purposes of this paragraph, the term valid identification number means a social security number issued to an individual by the Social Security Administration. Such term shall not include a TIN issued by the Internal Revenue Service.(D)Special rule for members of the armed forcesParagraph (1) shall not apply to a joint return where at least 1 spouse was a member of the Armed Forces of the United States at any time during the taxable year. (d)Other rules(1)Timing of paymentsThe Secretary shall refund any overpayment attributable to this section as rapidly as possible.(2)No interestNo interest shall be allowed on any overpayment attributable to a payment deemed made under this section..(b)Clerical amendmentThe table of sections for subchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6427 the following new item:Sec. 6428. Refund of 2018 income taxes..